912 F.2d 466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas M. RETTIG, Eva O. Rettig, Plaintiffs-Appellants,v.KENT CITY SCHOOL DISTRICT, et al., Defendants-Appellees.
No. 89-3881.
United States Court of Appeals, Sixth Circuit.
Aug. 29, 1990.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, JARVIS, District Judge.*
PER CURIAM.


1
Eva O. Retting, the mother of plaintiff Thomas M. Retting, a handicapped person, appeals the district court's order dismissing with prejudice this claim brought under the Education for All Handicapped Children Act.  The district court, concluding that each of the causes of action set out in the complaint have already been fully litigated, recognized that the action was, in essence, a collateral attack upon a final judgment and, accordingly, dismissed the complaint on the basis of res judicata.


2
Having carefully reviewed the briefs of the parties and the record on appeal, we conclude that the district court's analysis found in its Memorandum and Order of July 28, 1989, was correct.  Because we agree with the reasoning articulated by the district court as the basis for the dismissal, issuance of a written opinion by this court would be duplicative and serve no useful purpose.


3
Furthermore, it appears that the case is moot, since in view of Thomas' age, it appears that he is no longer entitled to the protections and benefits of the Act which limits eligibility to children between the ages of three and twenty-one years of age.   Honig v. Doe, 484 U.S. 305, 318 (1988).


4
Accordingly, for the reasons stated, the orders of the district court dismissing the action and denying a new trial are affirmed.



*
 The Honorable James H. Jarvis, United States District Judge for the Eastern District of Tennessee, sitting by designation